LACOMBE, Circuit Judge.
The importation in this case was invoiced as “Parafinum Liq. Ph: G.,” which the testimony in the case shows to be the Latin name of the article in the German Pharmacopoeia. It is a mixture of the higher fluid members of the paraffine series of hydrocarbons; and is a clear, oily liquid obtained from petroleum, ozokerite, or some similar mineral substance. Hard paraffine (parafinum durum), which is also sometimes known as “paraffine wax,” is also a mixture of the higher members of the paraffine series of hydrocarbons. Both the hard and the liquid forms *695arc obtained from distillation. There is also a soft paraffine, popularly known as “vaseline.” “Paraffine oil,” which is known to commerce, is, as the witnesses for the government testify, a different article from the importation in this case. The collector classified the merchandise for duty under paragraph 76 of the tariff act of October, 3 890, which reads:
“76. Products or preparations known as alkalies, alkaloids, distilled oils, essential oils, expressed oils, rendered oils, and all combinations of the foregoing and all chemical compounds and salts not specially provided for in this act twenty five per centum ad valorem.”
The importers contend that it is free, under paragraph 671 of the free list, which reads simply: “071. Paraffine.” If the article he in fact paraffine, it is covered by this last-quoted paragraph, which is manifestly more specific than the general enumeration of distilled oils in paragraph 76. The counsel for the government contends that the word “paraffine” in the free list refers only to the hard or waxy substance, but the evidence does not support such contention. There is no question of commercial designation, for the name of the article has no peculiar meaning, when used in trade, different from its popular meaning. The proof shows that paraffine is now found in three forms, —the fluid, the soft, and the hard. Even in Webster's Dictionary, cited by counsel for the government, paraffine is described as resembling spermaceti, and fusing at 120° to 1.36° F., and also as existing in the form of an oil. Originally, no doubt, it was produced only in the waxy form, but improvements in the methods of distillation have resulted in its production in either of the three forms described. The use by congress of the single word “paraffine,” without any qualification, manifests an intention to cover at least all varieties of the article which were known when the act was passed, and, as liquid paraffine was at that time one of the known forms of paraffine, it comes within the provisions of paragraph 671.
The decision of the circuit court is reversed.